—In a proceeding to invalidate a petition designating Marina Rejas as a candidate for the party position of Female Member of the Republican State Committee from the 31st Assembly District, the appeal is from a judgment of the Supreme Court, Queens County (Le-Vine, J.), dated August 16, 1995, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner contends that the Supreme Court, Queens County, should have invalidated the subject designating petition because it fails to use the suffix "Sr.” in designating Marina Rejas and thereby distinguish the candidate from her daughter who both reside at the same address. We disagree.
Although the candidate Marina Rejas resides with her daughter, whose name is Marina V. Rejas, the candidate has regularly used or signed the name "Marina Rejas” for her driver’s license, vehicle registration, and significantly, for purposes of voter registration. As a result, there has been no showing of any intention on the part of the candidate to mislead or confuse, and no showing that the use of Marina Rejas’s name as set forth on the designating petition would tend to mislead signatories as to her identity (see, Matter of Ferris v Sadowski, 45 NY2d 815; Matter of Harfmann v Sachs, 138 AD2d 551; Matter of Bachety v Canary, 112 AD2d 1058). Sullivan, J. P., Rosenblatt, Miller and Altman, JJ., concur.